Matter of Singh v Allstate Ins. Co. (2016 NY Slip Op 01855)





Matter of Singh v Allstate Ins. Co.


2016 NY Slip Op 01855


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2015-00806
 (Index No. 8602/14)

[*1]In the Matter of Tara Singh, appellant, 
vAllstate Insurance Company, respondent.


Law Offices of Hersh Jakubowitz, PLLC, Flushing, NY (David Jakubowitz of counsel), for appellant.
Peter C. Merani, P.C., New York, NY (Josh Youngman and Eric Wahrburg of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR 7511 to vacate four master arbitration awards, all dated July 28, 2014, which affirmed four arbitration awards, all dated April 14, 2014, denying the petitioner's no-fault claims for lost wages incurred as a result of an automobile accident, the petitioner appeals from an order of the Supreme Court, Nassau County (Woodard, J.), entered December 15, 2014, which denied her petition to vacate the four master arbitration awards and confirmed the four master arbitration awards.
ORDERED that the order is affirmed, with costs.
" Consistent with the public policy in favor of arbitration, the grounds specified in CPLR 7511 for vacating or modifying a no-fault arbitration award are few in number and narrowly applied'" (Matter of Allstate Ins. Co. v Westchester Med. Group, M.D., 125 AD3d 649, 650, quoting Matter of Mercury Cas. Co. v Healthmakers Med. Group, P.C., 67 AD3d 1017, 1017). Here, the petitioner failed to demonstrate any ground for vacating the subject master arbitration awards. In addition, the determinations of the master arbitrator confirming the original arbitration awards had evidentiary support and a rational basis (see Matter of Smith [Firemen's Ins. Co.], 55 NY2d 224, 231-232; Matter of Petrofsky [Allstate Ins. Co.], 54 NY2d 207, 211). Accordingly, the Supreme Court properly denied the petition and confirmed the master arbitration awards.
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court